Case: 15-14839   Date Filed: 07/07/2016   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14839
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:15-cr-00007-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                           Plaintiff -Appellee,

versus

JAMIE VINCENT WARD,

                                                        Defendant -Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                              (July 7, 2016)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14839     Date Filed: 07/07/2016   Page: 2 of 8


      Jamie Ward appeals the 84-month sentence he received after pleading guilty

to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

and 924(a)(2). Mr. Ward argues that his sentence was procedurally unreasonable

because the district court erred in considering a non-existent two-level

enhancement for possession of a fully-automatic weapon.

      Upon review of the record and consideration of the parties’ briefs, we affirm

Mr. Ward’s sentence.

                                          I

      Mr. Ward was the “Grand Dragon” of the Florida-Georgia branch of the

Traditionalist American Knights of the Ku Klux Klan. It was in this role that he

met a government confidential informant who was also a member of that group.

Mr. Ward informed the CI that he possessed a shotgun, a pistol, and a .22-caliber

rifle. Mr. Ward gave the CI his rifle and instructed him to make it operate as a fully

automatic weapon. One month after Mr. Ward made this request, he was arrested

in his home by federal agents. During the arrest the agents recovered a 9mm pistol,

.22-caliber ammunition, and 12-gauge shotgun shells.

      Mr. Ward was charged by superseding indictment with two counts of being a

felon in possession of a firearm and pled guilty to both counts. The presentence

investigation report set a base level offense of 22 because Mr. Ward possessed a

semi-automatic firearm capable of accepting a large magazine and had a prior


                                          2
               Case: 15-14839   Date Filed: 07/07/2016   Page: 3 of 8


conviction for a crime of violence. Mr. Ward also received a two-level

enhancement for possessing three firearms. After receiving a three-level reduction

for early acceptance of responsibility, his resulting offense level was 21. Based on

an offense level of 21 and a criminal history category of IV, Mr. Ward’s advisory

guideline range was 57-71 months’ imprisonment. Mr. Ward filed an objection to

the two-level enhancement for the possession of three firearms because no shotgun

was recovered or seen in his home. He also filed a memorandum concerning his

background.

      The district court held an evidentiary sentencing hearing to resolve the

objection over the enhancement for the third firearm. In support of the

enhancement, the government introduced evidence that Mr. Ward made two

admissions to the CI that he possessed a shotgun, that there was (a) a box of

shotgun ammunition, and (b) a gun cleaning kit that included accessories for

cleaning a shotgun recovered from Mr. Ward’s home. Mr. Ward, his mother, and

his sister testified for the defense. All three testified that Mr. Ward had never

owned or been in possession of a shotgun. His mother explained that the shotgun

ammunition had come from her because she was a packrat and never threw

anything away. She and her daughter both claimed to have never seen any firearms

in his home.




                                         3
              Case: 15-14839    Date Filed: 07/07/2016   Page: 4 of 8


      The district court found the government’s evidence credible and the defense

evidence not credible, noting that the witnesses called on Mr. Ward’s behalf both

testified that they had never seen a firearm in the home. This testimony was

contrary to the evidence presented by the government, which included a photo of

the pistol clearly displayed on an entertainment console in the living room. The

district court found that Mr. Ward’s possession of a third firearm had been proven

by a preponderance of evidence and overruled the objection.

      Before it sentenced Mr. Ward, the district court stated that it could have

increased Mr. Ward’s sentence level by two levels because he attempted to possess

a fully-automatic weapon. Both the government and Mr. Ward agreed with the

proposition that this enhancement would have increased the advisory guideline

range to 70-87 months. The district court also stated that it believed Mr. Ward had

committed perjury by testifying falsely concerning the shotgun, and that false

testimony would also lead to an additional two-level enhancement. The district

court advised that if it took both of those developments into consideration, Mr.

Ward’s advisory guideline range would have been from 84-105 months’

imprisonment.

      The district court stated that it was not going to apply the enhanced

guidelines, but was going to sentence Mr. Ward to 84 months, an upward variance

from the 57-71 month range. In so doing, the district court took into account


                                        4
              Case: 15-14839     Date Filed: 07/07/2016   Page: 5 of 8


mitigating factors, such as Mr. Ward receiving his GED, that Mr. Ward appeared

to be a loving and good father, and that Mr. Ward had not gone on a crime spree

after absconding from probation in Georgia. The district court also considered the

aggravating factors. Mr. Ward was arrested while absconding from a ten–year

probation sentence in Georgia, and had previously served only five years of a ten–

year prison sentence. The district court also took into account that Mr. Ward was

less than candid in his testimony at the hearing. The district court noted that this

was not a typical felon–in–possession case. Mr. Ward had multiple firearms, and

sought to have one of them converted into a fully automatic weapon. The district

court also found troubling Mr. Ward’s association with people who have the

propensity to do violence. Mr. Ward associated with a group of men within his

KKK chapter who conspired to and successfully committed a murder. The district

court acknowledged that Mr. Ward was not a part of that group, and that he had no

role in the murder, but that his associations with those individuals in that capacity

and his knowledge of the murder also weighed in favor of an upward variance.

      In weighing all of the circumstances, the district court sentenced Mr. Ward

to 84 months’ imprisonment, to be followed by two years of supervised release.

The district court expressly stated that this was an upward variance from the 57-71

month guideline range, and not an application of what it believed to be the possible

enhanced guidelines.


                                         5
               Case: 15-14839     Date Filed: 07/07/2016    Page: 6 of 8


                                           II

      Mr. Ward argues that the district court erred in sentencing him to 84 months’

imprisonment. He asserts that the district court wrongfully applied a non-existent

two level enhancement to his sentence for his attempting to possess a fully

automatic firearm and that he was sentenced in accordance with an incorrect set of

guidelines. We do not agree.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. See Gall v. United States, 552 U.S. 38, 41 (2007). In

conducting our analysis, we first ensure that the district court committed no

significant procedural error, such as improperly calculating the guideline range.

See id. at 51. If a guideline error did not affect the ultimate sentence imposed, it is

not necessary to decide procedural guideline issues or remand the case for new

sentencing proceedings. United States v. Keene, 470 F.3d 1347, 1349 (11th Cir.

2006). We look to see if, assuming a guidelines error, “the final sentence resulting

from the consideration the 18 U.S.C. § 3553(a) factors would still be reasonable.”

Id. If the district court states that its resolution of a guidelines issue has no bearing

on the sentence, that is all we need to know, so long as the district court’s sentence

was substantively reasonable. Id.

      We examine whether a sentence was substantively reasonable in light of the

totality of the circumstances. See Gall, 552 U.S. at 51. The district court must


                                           6
              Case: 15-14839     Date Filed: 07/07/2016    Page: 7 of 8


impose a sentence consistent with the factors in 18 U.S.C. § 3553(a)(2). The

district court must consider nature and circumstance of the offense, the history and

character of the defendant, availability of various sentences, applicable guideline

range, and the pertinent policy statements of the Sentencing Commission. See §

3553(a)(1), (3)-(7). The weight given to any specific § 3553(a) factor is reviewed

for an abuse of discretion. See United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007).

      The district court did not err in sentencing Mr. Ward to 84 months’

imprisonment followed by two years of supervised release. The district court’s

comments during the sentencing hearing concerning possible additional levels for

attempting to possess a fully automatic firearm did not amount to the application of

the incorrect guideline range. The district court stated clearly that it was varying up

from the guideline range of 51-71 months, and used the other possible

enhancements as a guide to determine the appropriate variance.

      Having established that there was no issue with the application of the

guidelines, we now look to see if the sentence was substantively reasonable. See

Keene, 470 F.3d at 1349. In announcing Mr. Ward’s sentence the district court

stated that this was not an everyday felon–in–possession case. It considered that

Mr. Ward had previously served only five years of a ten-year sentence, that he was

currently on probation in Georgia, that he attempted conversion of a firearm to


                                          7
              Case: 15-14839   Date Filed: 07/07/2016   Page: 8 of 8


fully automatic, and that he was closely associated with a group of men who he

knew had conspired to commit murder. It then balanced those factors against the

mitigating factors and expressly stated that the sentence was the result of

considering the § 3553(a) factors. We cannot conclude that the district court

abused its discretion in imposing an 84-month sentence on Mr. Ward. See Clay,
483 F.3d at 743.

                                       III

      We affirm Mr. Ward’s sentence.

      AFFIRMED.




                                       8